I)ISMISS: Opinion liled October 31, 2012




                                               in The
                                  !Itiurt uf App aats
                         .FtftI! Dhürirt nf rx&u at a1twi
                                       No. 05-1 1-00076-CV


                  IN TIlE INTEREST OF T,LR, AND A.L.R,, ChILDREN


                       On Appeal froni the 330th Judicial I)istrict Court
                                       Dallas County, Texas
                                 Trial Court Cause No. 09-12373


                              MEMORANDUM OPINION
                       Before Justices O’Neill, FitzGerald, and Lang-Miers
                                    Opinion By Justice O’Neill

       Before the Court is appellant’s motion to dismiss the appeal. Appellant informs the Court

that he no longer desires to pursue the appeal. Accordingly, we grant appellant’s motion and dismiss

the appeal .Sce TEx. R. App. P. 42. l(a)(l).




I lOO76F.P05
                                    Qtuiirt   tif    1V14Ib
                        FiftI! Ii!3triC1 uf         !IX15   at 1a11a

                                        JUDGMENT
IN TFIE 1NTERES1 OFT LR. ANt) A.LR.,                 Appeal fiom the 330th Judicial District Court
CHILDREN                                             of Dallas County, Texas. (Tr.Ct.No. OQ
                                                     12373).
No. 05-11 -00076-CV                                  Opinion delivered by Justice O’Neill, Justices
                                                     FitzGerald and Lang-Miers, participating.


       Based on the Court’s opinion of this date, the appeal is DISMISSEIY

       It is ORDERKI) that appellee, Kara Rafferty, recover her costs of the appeal from appellant,
Richard Rafferty.


Judgment entered October 31 2012.
                             ,




                                                                                    I
                                                                                   I

                                                      2

                                                                                    —,
                                                                              /
                                                     MW-I’AEL J. o’NEILL
                                                     USTICE

                                                                    /